Citation Nr: 0829070	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
carotid artery stenosis.

2.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1955 to July 
1958, September 1981 to September 1984, and from May 1990 to 
August 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, dated in 
July 2003 which in part denied service connection for a heart 
condition (claimed as right blocked carotid artery and atrial 
fibrillation); and February 2004 which granted service 
connection and a noncompensable rating for right carotid 
artery stenosis, effective July 31, 2002, and denied service 
connection for atrial fibrillation.

Also, the veteran was scheduled for a Board hearing in May 
2008; however, he failed to appear for this hearing and 
provided no explanation for his absence.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's right carotid artery disease is currently 
asymptomatic.

2.  Atrial fibrillation was not present in service and was 
first demonstrated many years after discharge, and is not 
related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
veteran's right carotid artery disease have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7112 (2007).

2.  Atrial fibrillation was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

In September 2002 and September 2003, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in March 2006.  It is therefore inherent in the claims 
that the veteran had actual knowledge of the rating element 
of his increased rating claim.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in December 2003.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

I.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Here, the veteran appealed the original assignment of a 
disability rating for right carotid artery stenosis, the 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal, that is, since the original 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007)

The veteran is currently assigned a noncompensable rating for 
his service-connected right carotid artery stenosis under 
Diagnostic Code 7112.  Under this diagnostic code, a 
noncompensable evaluation is assignable for an asymptomatic 
aneurysm of any small artery.  A note following that code 
provides that, if the aneurysm is symptomatic, the disability 
is to be evaluated according to the body system affected.  
Following surgery, residuals are also to be evaluated under 
the body system affected.  38 C.F.R. § 4.104 (2007).

The veteran was afforded a VA heart examination in December 
2003.  An examination of the neck revealed bilateral carotid 
arteries without JVD, thyromegaly, or lymph nodes.  He was 
diagnosed with mild carotid artery disease.

A December 2003 VA cardiology report shows that on 
examination, no definite neck bruits were heard.

Based on the above, the Board finds that the veteran's right 
carotid artery stenosis warrants no more than a 
noncompensable rating.  There is no evidence that this 
disease has become symptomatic or that the veteran currently 
has any symptoms attributable to this disability.  Thus, the 
preponderance of the evidence is against a finding of an 
initial compensable rating under DC 7112.

Extraschedular consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the discrete manifestations of the 
veteran's right carotid artery stenosis disability results in 
so exceptional or so unusual a disability picture as to 
warrant an initial compensable rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  There is no indication that 
the disability results in marked interference with employment 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular-renal 
disease, which includes arteriosclerosis and organic heart 
disease, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within one 
year following discharge from service.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
The veteran claims that he has atrial fibrillation that is 
related to his service.

The veteran's service medical records are void of any 
findings, complaints, or diagnosis of atrial fibrillation.  
Records show that a December 1988 ECG was normal and that he 
had a negative cardiac history.

Post-service Army hospital records reflect treatment for 
atrial fibrillation.  An August 2001 cardiology report 
indicates that the veteran's atrial fibrillation was 
diagnosed in September 2000.

On VA heart examination in December 2003, the veteran 
provided a history of an episode of atrial fibrillation in 
1998 after service.  It was noted that he had no prior 
history of heart murmurs.  He did not complain of any 
dizziness, syncope, or palpitations.  He was diagnosed with 
atrial fibrillation by history.

VA medical records dated in December 2003 reflect a diagnosis 
of paroxysmal auricular fibrillation.  Cardioversion was not 
indicated.

Service medical records are negative for a diagnosis of 
atrial fibrillation.  While the veteran contends that the 
condition was diagnosed in 1998, the record shows that atrial 
fibrillation was not diagnosed until September 2000, more 
than one year following the veteran's discharge from service 
in August 1997.  Therefore, presumptive service connection is 
not warranted under 38 C.F.R. § 3.309(e).  Thus, in the 
absence of any medical evidence linking atrial fibrillation 
to service, service connection on a direct or presumptive 
basis is not warranted for this disease.  In this case, there 
is no such medical evidence linking the veteran's atrial 
fibrillation to his service.  Accordingly, the appeal is 
denied.

In reaching this determination, the Board does not question 
the veteran's sincerity that he has atrial fibrillation due 
to his service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions as such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, and thus service connection 
must be denied.


ORDER

An initial compensable rating for right carotid artery 
stenosis is denied.

Service connection for atrial fibrillation is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


